21-30107-hcm Doc#50-5 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                     Motion for Summary Judgment Pg 1 of 7
21-30107-hcm Doc#50-5 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                     Motion for Summary Judgment Pg 2 of 7
21-30107-hcm Doc#50-5 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                     Motion for Summary Judgment Pg 3 of 7
21-30107-hcm Doc#50-5 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                     Motion for Summary Judgment Pg 4 of 7
21-30107-hcm Doc#50-5 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                     Motion for Summary Judgment Pg 5 of 7
21-30107-hcm Doc#50-5 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                     Motion for Summary Judgment Pg 6 of 7
21-30107-hcm Doc#50-5 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Defendants
                     Motion for Summary Judgment Pg 7 of 7
